UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2003 OR [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file Number 0-21720 Slippery Rock Financial Corporation (Exact Name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 25-1674381 (I.R.S. Employer Identification Number) 100 South Main Street Slippery Rock, Pennsylvania (Address of principal executive offices) 16057 (Zip Code) Registrants telephone number, including area code: (724) 794-2210 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. YES [X] NO [_] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Exchange Act). YES [_]NO[X] As of November 21, 2003, there were 2,730,882 shares outstanding of the issuers class of common stock. Slippery Rock Financial Corporation INDEX TO QUARTERLY REPORT ON FORM 10-Q Part I Financial Information Page Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheet, September 30, 2003 and December 31, 2002 3 Consolidated Statements of Income Three months ended September 30, 2003 and 2002 and Nine months ended September 30, 2003 and 2002 4 Consolidated Statements of Comprehensive Income Three months ended September 30, 2003 and 2002 and Nine months ended September 30, 2003 and 2002 5 Consolidated Statement of Changes in Stockholders Equity, Nine months ended September 30, 2003 6 Consolidated Statement of Cash Flows Nine months ended September 30, 2003 and 2002 7 Notes to Consolidated Financial Statements 8-10 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 11-18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18-20 Item 4. Controls and Procedures 20 Part II Other Information Item 1. Legal Proceedings 21 Item 2. Changes in Securities and Use of Proceeds 21 Item 3. Defaults upon Senior Securities 21 Item 4. Submission of Matters to a Vote of Security Holders 21 Item 5. Other Information 21 Item 6. Exhibits and Reports of Form 8-K 21-22 Signatures 23 2 Slippery Rock Financial Corporation CONSOLIDATED BALANCE SHEET (Unaudited - $ in 000, except share data) September 30, December 31, 2003 2002 ASSETS Cash and due from banks $16,042 $13,484 Interest-bearing deposits in other banks 130 - Federal funds sold 3,700 - Mortgage loans held for sale 6,123 1,417 Investment securities: Available for sale 77,493 75,907 Held to maturity (market value $427 and $2,661) 425 2,646 Loans 220,878 232,157 Less allowance for loan losses 3,456 3,110 Net loans 217,422 229,047 Premises and equipment 8,488 7,419 Core deposit intangible 15 99 Goodwill 1,013 1,013 Bank-owned life insurance 6,074 - Accrued interest and other assets 7,776 6,511 Total assets $344,701 $337,543 LIABILITIES Deposits: Noninterest-bearing demand $52,521 $44,807 Interest-bearing demand 40,966 32,512 Savings 56,501 58,209 Money market 25,923 27,103 Time 99,624 108,672 Total deposits 275,535 271,303 Short-term borrowings 6,701 2,825 Other borrowings 30,140 30,177 Accrued interest and other liabilities 850 1,278 Total liabilities 313,226 305,583 STOCKHOLDERS' EQUITY Common stock (par value $0.25; 12,000,000 shares authorized; 2,730,588 and 2,776,504 shares issued and outstanding) 695 694 Capital surplus 10,704 10,656 Retained earnings 20,779 19,982 Accumulated other comprehensive income 68 628 Treasury Stock (49,000 shares at cost) (771) - Total stockholders' equity 31,475 31,960 Total liabilities and stockholders equity $344,701 $337,543 See accompanying notes to the unaudited consolidated financial statements 3 Slippery Rock Financial Corporation CONSOLIDATED STATEMENTS OF INCOME (Unaudited - $ in 000 except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, 2003 2002 2003 2002 INTEREST AND DIVIDEND INCOME Interest and fees on loans $ 3,552 $ 4,278 $ 11,112 $ 13,358 Interest-bearing deposits in other banks - 1 2 2 Federal funds sold 31 57 97 147 Interest and dividends on investment securities: Taxable interest 622 592 1,706 1,451 Tax-exempt interest 148 153 441 479 Dividends 14 14 51 48 Total interest and dividend income 4,367 5,095 13,409 15,485 INTEREST EXPENSE Deposits 1,127 1,699 3,658 5,232 Short-term borrowings 15 - 41 - Other borrowings 394 395 1,172 1,173 Total interest expense 1,536 2,094 4,871 6,405 NET INTEREST INCOME 2,831 3,001 8,538 9,080 Provision for loan losses 826 150 1,126 761 NET INTEREST INCOME AFTER PROVISIONFOR LOAN LOSSES 2,005 2,851 7,412 8,319 OTHER INCOME Service charges on deposit accounts 373 235 1,102 716 Trust department income 32 20 132 103 Net investment securities gains (losses) - - 252 (7) Net gains on loan sales 44 177 1,341 420 Interchange fee income 63 69 205 201 Other income 134 123 345 358 Total other income 646 624 3,377 1,791 OTHER EXPENSE Salaries and employee benefits 1,397 1,264 4,126 3,661 Occupancy expense 166 176 529 521 Equipment expense 269 245 784 684 Data processing expense 77 81 231 257 Pennsylvania shares tax 82 77 237 218 Professional fees 38 119 220 255 Other expense 595 678 1,842 1,742 Total other expense 2,624 2,640 7,969 7,338 Income before income taxes 27 835 2,820 2,772 Income tax expense (benefit) (65) 238 785 793 NET INCOME $ 92 $ 597 $ 2,035 $ 1,979 PER SHARE DATA Average shares for the period, Basic 2,730,542 2,776,163 2,748,030 2,775,734 Average shares for the period, Diluted 2,743,592 2,779,942 2,756,181 2,780,467 Earnings per share, Basic $ 0.03 $ 0.21 $ 0.74 $ 0.71 Earnings per share, Diluted $ 0.03 $ 0.21 $ 0.74 $ 0.71 Dividends paid $ 0.15 $ 0.15 $ 0.45 $ 0.45 See accompanying notes to the unaudited consolidated financial statements 4 Slippery Rock Financial Corporation CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited - $ in 000) Three Months Ended September 30, Nine Months Ended September 30, 2003 2002 2003 2002 Net income $ 92 $ 597 $ 2,035 $ 1,979 Other comprehensive income: Unrealized gains (losses) on available for sale securities (1,043) 621 (597) 1,504 Reclassification adjustment for (gains) losses included in net income - - (252) 7 Other comprehensive income (loss) before tax (1,043) 621 (849) 1,511 Income tax expense (benefit) related to other comprehensive income (355) 211 (289) 514 Other comprehensive income (loss), net of tax (688) 410 (560) 997 Comprehensive income (loss) $(596) $1,007 $1,475 $2,976 See accompanying notes to the unaudited consolidated financial statements 5 Slippery Rock Financial Corporation CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS EQUITY (Unaudited - $ in 000 except per share amounts) Accumulated Other Common Capital Retained Comprehensive Treasury Stock Surplus Earnings Income Stock Total Balance, December 31, 2002 $694 $10,656 $19,982 $628 $- $31,960 Net Income 2,035 2,035 Net unrealized loss on available for sale securities (560) (560) Stock options exercised 1 48 (3) 46 Treasury stock purchased (771) (771) Cash dividends ($0.45 per share) (1,235) (1,235) Balance, September 30, 2003 $ 695 $ 10,704 $ 20,779 $ 68 $ (771) $ 31,475 See accompanying notes to the unaudited consolidated financial statements 6 Slippery Rock Financial Corporation CONSOLIDATED STATEMENT OF CASH FLOWS (Unaudited - $ in 000) Nine Months Ended September 30, 2003 2002 OPERATING ACTIVITIES Net income $ 2,035 $ 1,979 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 1,126 761 Depreciation, amortization and accretion of investment securities 786 639 Originations of mortgage loans held for sale (44,920) (29,525) Proceeds from sales of mortgage loans 41,054 31,306 Net gains on loan sales (1,341) (420) Net investment security (gains) losses (252) 7 Earnings on bank-owned life insurance (74) - Decrease in accrued interest receivable 293 31 Decrease in accrued interest payable (191) (552) Other, net (1,142) (248) Net cash provided (used) by operating activities (2,626) 3,978 INVESTING ACTIVITIES Investment securities available for sale: Proceeds from sales 17,699 2,195 Proceeds from maturities and repayments 17,402 9,428 Purchases (37,419) (32,353) Investment securities held to maturity: Proceeds from maturities and repayments 2,221 2,218 Purchases - (4,000) Decrease in loans, net 3,608 5,840 Purchases of premises and equipment (1,739) (580) Purchase of bank-owned life insurance (6,000) - Proceeds from student loan sales 6,720 - Proceeds from the sale of other real estate owned 410 - Net cash provided by (used for) investing activities 2,902 (17,252) FINANCING ACTIVITIES Increase in deposits, net 4,233 22,813 Increase in short term borrowings 3,876 - Payments on other borrowings (37) (62) Proceeds from stock options exercised 46 48 Purchase of treasury stock (771) - Cash dividends paid (1,235) (1,249) Net cash provided by financing activities 6,112 21,550 Increase in cash and cash equivalents 6,388 8,276 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 13,484 22,603 CASH AND CASH EQUIVALENTS AT END OF PERIOD $19,872 $30,879 Cash payments for interest $5,062 $6,957 Cash payments for income taxes $1,460 $816 See accompanying notes to the unaudited consolidated financial statements 7 Slippery Rock Financial Corporation NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1  BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, therefore, do not necessarily include all information, which would be included in audited financial statements. The information furnished reflects all normal recurring adjustments, which are, in the opinion of management, necessary for fair statement of the results of the period. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. NOTE 2  EARNINGS PER SHARE There were no convertible securities which would affect the numerator in calculating basic and diluted earnings per share; therefore, net income as presented on the Consolidated Statement of Income will be used as the numerator. The following table sets forth the composition of the weighted-average common shares (denominator) used in the basic and diluted earnings per share computation. Three Months Ended September 30, 2003 Three Months Ended September 30,2002 Nine Months Ended September 30, 2003 Nine Months Ended September 30, 2002 Weightedaverage common shares outstanding used to calculate basic earnings per share 2,730,542 2,776,163 2,748,030 2,775,734 Additional common stock equivalents (stock options) used to calculate diluted earnings per share 13,050 3,779 8,151 4,733 Weighted-average common shares and common stock equivalents used to calculate diluted earnings per share 2,743,592 2,779,942 2,756,181 2,780,467 Options to purchase 30,950 and 37,850 shares of common stock at prices from $18.50 to $19.30 were outstanding for the periods ended September 30, 2003 and 2002, respectively, but were not included in the computation of diluted EPS because to do so would have been anti-dilutive. NOTE 3  RECLASSIFICATION OF COMPARATIVE AMOUNTS Certain comparative amounts for the prior periods have been reclassified to conform to current period presentations. Such reclassifications had no effect on net income or stockholders equity. NOTE 4  RECENT ACCOUNTING PRONOUNCEMENTS In August 2001, the Financial Accounting Standards Board ("FASB") issued FAS No. 143, Accounting for Asset Retirement Obligations, which requires that the fair value of a liability be recognized when incurred for the retirement of a long-lived asset and the value of the asset be increased by that amount. The statement also requires that the liability be maintained at its present value in subsequent periods and outlines certain disclosures for such obligations. The adoption of this statement, which was effective January 1, 2003, did not have a material effect on the Companys financial position or results of operations. 8 In July 2002, the FASB issued FAS No. 146, Accounting for Costs Associated with Exit or Disposal Activities, which requires companies to recognize costs associated with exit or disposal activities when they are incurred rather than at the date of a commitment to an exit or disposal plan. This statement replaces EITF Issue No. 94-3, Liability Recognition for Certain Employee Termination Benefits and Other Costs to Exit an Activity (Including Certain Costs Incurred in a Restructuring). The new statement is effective for exit or disposal activities initiated after December 31, 2002. The adoption of this statement did not have a material effect on the Companys financial position or results of operations. On December 31, 2002, the FASB issued FAS No. 148, Accounting for
